Citation Nr: 1242843	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Board remanded the Veteran's claim for further examination.  In September 2012, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In November 2012, the Board received the VHA opinion.  The Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  Thus, the claim has been returned to the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that it is likely that the Veteran's hypertension is aggravated by his service-connected peripheral vascular disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected peripheral vascular disease, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3,309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Hypertension

The Veteran contends that his hypertension is either a part of, related to, or secondary to his service-connected disabilities, which include coronary artery bypass, peripheral vascular disease, and diabetes mellitus, type II.  Additionally, the Veteran's representative contends that hypertension is due to the Veteran's exposure to herbicides (Agent Orange) while serving in Vietnam. 

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran's VA outpatient treatment records show a diagnosis and treatment for hypertension.  

The Veteran was afforded a VA examination in April 2012 to assess his hypertension and determine its etiology.  The examiner noted that hypertension was first diagnosed in September 2006.  Following a review of the evidence and examination of the Veteran, the examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Additionally, the examiner found that the Veteran's hypertension was less likely than not due to or the result of his service-connected conditions, and stated that the Veteran had Agent Orange exposure during his active military service and had diagnoses of service-connected type II diabetes mellitus (DM), coronary artery disease status post coronary artery bypass graft (CAD s/p CABG), and peripheral vascular disease (PVD).  The examiner concluded that the Veteran's hypertension was diagnosed in 2006, long after his DM, which had been diagnosed about 20 years prior, CAD in 2000, and PVD around 2008.  He noted that it was well established in medical literature that hypertension, DM, CAD, and PVD were separate medical conditions with multiple common risk factors.  Further, the examiner noted that there was no evidence that the Veteran's hypertension was secondary to his service-connected DM, CAD s/p CABG, and PVD.  However, the examiner did not give a clear rationale as to why he believed that the Veteran's hypertension was not secondary to these service-connected disabilities.  Swann v. Brown, 5 Vet. App. 229 (1993) at 300-01.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Following a discussion of medical literature pertaining to hypertension and diabetes mellitus, the examiner concluded that although type II DM and hypertension can share a common pathophysiology, that of insulin resistance, it was difficult to assign causality between the two.  However, this is an inadequate opinion because the examiner failed to give a clear opinion as to whether the Veteran's hypertension could be caused by his diabetes mellitus.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Furthermore, the examiner stated that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by his service-connected disabilities.  The examiner concluded that the Veteran's relatively new onset of hypertension in 2006 had been at the goal [for the treatment of hypertension].  Additionally, the Veteran's blood pressure readings during the visit were slightly elevated, but on review of his medical records his hypertension had been under good control with most of readings in the 120's/50's.  The Board notes that while the Veteran's hypertension is at goal while taking medication, that alone is not an adequate rationale as to why his blood pressure was not aggravated by his service-connected disabilities.  The examiner did not express whether the Veteran's underlying service-connected conditions could have aggravated his blood pressure in order to require him to take medication. 

Therefore, in September 2012, the Board requested an expert medical opinion from a VHA specialist to determine the nature and etiology of the Veteran's hypertension.  A November 2012 medical opinion was obtained from an Internist.  The physician reviewed and noted the Veteran's relevant medical history pertaining to his hypertension and other service-connected disabilities, to include diabetes mellitus and peripheral vascular disease.

The physician extensively discussed the medical literature pertaining to diabetes and hypertension, and the possible causes and effects of each disability.  However, at the end of his opinion,  the physician noted that the Veteran had peripheral vascular disease, a condition that "can" lead to systolic hypertension due to increased arterial stiffness.  For that particular claim, the physician concluded that it was more likely than not that atherosclerotic peripheral vascular disease exacerbated the systolic component of the Veteran's hypertension.  

In light of the evidence, the Veteran is entitled to service connection for hypertension secondary to his service-connected peripheral vascular disease.  The VA treatment records and the April 2012 VA examiner diagnosed the Veteran with hypertension.  Additionally, the November 2012 VHA Internist's opinion related the Veteran's hypertension to his service-connected peripheral vascular disease.  Specifically, the Internist stated the Veteran's service-connected atherosclerotic peripheral vascular disease exacerbated the systolic component of the Veteran's hypertension.  The Board notes that it does not have to be found that the Veteran's hypertension was caused by his peripheral vascular disease.  As previously stated, service connection can be granted where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.   

Therefore, the Board finds the VHA Internist's opinion to be the most probative in this case as it was based on a complete review of the evidence of record, provided objective rationale, and is fully supported by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Upon review of the evidence of record, the Board finds that the evidence is at the very least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for hypertension, as secondary to the Veteran's service-connected peripheral vascular disease.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


